Citation Nr: 0121051	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  94-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of polio and a spinal disc condition (postoperative 
herniated nucleus pulposus at L5), to include on the basis of 
aggravation.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from August 1948 to July 
1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of polio and 
a spinal disc condition (postoperative herniated nucleus 
pulposus at L5).  The veteran then appealed the issue to the 
U.S. Court of Appeals for Veterans Claims (Court).  While his 
case was pending at the Court, his representative and VA's 
Office of General Counsel filed a joint motion requesting 
that the Court vacate the Board's decision and remand the 
veteran's claim for readjudication.  In December 1998, the 
Court approved the joint motion and vacated the Board's 
decision.  The Board subsequently remanded the claim for 
additional development in June 1999 and December 1999.  In 
March 2000, the RO affirmed its denial of the claim.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, a review of the 
transcript from the veteran's hearing, held in July 2000, 
shows that the veteran reported that he had recently received 
treatment for the disability in issue at a VA facility.  VA 
is deemed to have constructive knowledge of such records.  As 
such, they are considered to be evidence that is of record at 
the time any decision is made, and should be associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error....").  On 
remand, the RO should attempt to obtain these VA records, 
subject to the development as outlined below.  

The Board further notes that at his hearing, the veteran 
reported a long history of post-service treatment of the 
disability in issue.  Specifically, he reported being treated 
by "10 to 12" private health care providers, and stated 
that he had been hospitalized "10 to 15" times for his 
condition.  He identified his treating physicians as Dr. 
Miller, Dr. Loehman, Dr. Lorello, Dr. Greene and Dr. Eismon, 
and indicated that he had received treatment for addiction to 
pain medication at "Sunrise Rehabilitation"  (the Board 
notes that he asserted that records from one of these 
physicians, identified as "Dr. Kruger," were not 
available).  He also stated that a physician, identified as 
"Dr. Rosomoff" of the University of Miami Rehabilitation 
Center Pain Clinic (UMRCPC), had linked his disability to his 
service.  The claims file currently contains records or 
reports from Dr. Miller (as well as other private physicians 
not named by the veteran at his hearing), however, there are 
no records from any of the other physicians or health care 
providers identified by the veteran at his hearing, nor is 
there any indication that an attempt has been made to obtain 
these records.  

Under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims which 
includes reasonable efforts to obtain private records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Furthermore, although the claim in issue 
is a "new and material claim," see 38 U.S.C.A. § 5108, the 
VCAA's duty to assist provisions may still be applicable.  
See Holliday  v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001).  Therefore, on remand, the RO should undertake 
reasonable efforts to assist the veteran in obtaining 
identified private records.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran through 
his attorney to provide the names and 
addresses of all medical care providers 
who have provided treatment for residuals 
of polio and a spinal disc condition 
(postoperative herniated nucleus pulposus 
at L5) since his service which records 
are not currently associated with the 

claims file.  The RO should then obtain 
all identified records of VA treatment, 
and after securing any necessary 
releases, the RO should make reasonable 
efforts obtain any identified private 
records.  

2.  The RO should review the veteran's 
claim that new and material evidence has 
not been presented to reopen a claim of 
entitlement to service connection for 
residuals of polio and a spinal disc 
condition (postoperative herniated 
nucleus pulposus at L5), to include on 
the basis of aggravation, and determine 
whether the benefit sought can be 
granted, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000.  The RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  If the decisions 
remain adverse to the veteran, he and his 
attorney should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




